United States Court of Appeals
                      For the First Circuit


No. 13-1102

                        SIRAJ AHMAD KHAN,

                           Petitioner,

                                v.

              ERIC H. HOLDER, JR., Attorney General,

                           Respondent.


                           ERRATA SHEET

     The opinion of this Court issued on August 9, 2013 is amended
as follows:

     On page 6, line 5, the word "the" in the phrase "that the" is
struck from the opinion.

     On page 8, line 11, the word "affidavit" in the phrase "the
affidavit did not mention" is changed to "letter".

     On page 12, line 9, the word "id." in the citation is changed
to "8 U.S.C.".

     On page 14, line 3, the word "That" in the heading is changed
to "that".